Title: Randolph Jefferson to Thomas Jefferson, [7] August 1813
From: Jefferson, Randolph
To: Jefferson, Thomas


          Dear brother  august 8the 7 1813
          I have sent Squire over to see whether I could borrow fort’y dollers of you as I am compelled to have as much
			 at Court. if it is possible to borrow as much of you which shall certainly be replaced a gane in
			 three weaks which will be a bout the time I shall dispose of my crop of wheat and will take extreemly kind of you if it is in your power to help me at this time which I shall feel my self under
			 many
			 obligations to you for the loan of
			 be pleased to discharge Squire as soon as possible and
			 would be glad to heare  how  Fanny comes on
			 my wife goins me in love to you & family.—
          I am your affectionately yours.—Rh Jefferson
        